SANBORN, Circuit Judge
(dissenting). It is the opinion of the majority of the court that the property and the foreign and interstate business of the International Company must be divided into at least three substantially equal and independent parts, or placed in the hands of a receiver under a decree of this court, because in 1902 five companies theretofore engaged in the manufacture and sale of harvesting machinery, controlling about 85 per cent, of the interstate and foreign trade therein, combined in the International Company, ceased and have not since resumed competition among themselvés. With profound respect for their judgment, I find myself forced to -dissent from it': (1) Because it seems to me to give insúfñcient consideration to the trade conduct of the defendants at the time this suit was commenced in April, 1912, and for seven years before that date; (2) because the crucial issue in this case is not whether or not in 1902 or 1903 the defendants or their predecessors, by reason of the suppression of competition between five or more companies, made a combination or an attempted monopoly in restraint of trade, but it is whether or not ten years afterwards, in 1912, when the complaint in this suit was filed, the International Company and the other defendants were then unduly or unreasonably restraining or monopolizing interstate or foreign trade, or threatening so to'do; and (3) because the evidence in this case has forced upon my mind the deep and abiding conviction that, for at least seven years before the commencement of this suit, the defendants had not been, and then were not, either so doing or threatening so to do.
1. Conceding, but not admitting, that if the combination of 1902 and 1903 had been challenged in 1903 or 1904, before the actual effect of the conduct of its business by the defendants upon interstate and foreign trade had been demonstrated by the actual trial of it from 1905 to 1912, a court might have presumed that the defendants were violating the Anti-Trust Law, and have so found on the theory that those who have power to violate a law are presumed to do so, yet the demonstration by actual trial, which the evidence seems to me to present, .that at the time this suit was commenced the defendants were, and for *1005at least seven years before that time had been, conducting the business of the International Company and their business without unduly restraining or monopolizing interstate or foreign trade ought to, and in my opinion must, far outweigh that questionable presumption. I say questionable presumption, because while it was invoked to sustain the view of the majority of the Supreme Court'in that case in which they declared that the prohibition of the Anti-Trust Taw was not limited to restraints of and. attempts to monopolize interstate and foreign trade that were deleterious to the public and unreasonable, but embraced every direct restraint, whether beneficial or injurious to the public, and whether reasonable or unreasonable (Northern Securities Co. v. United States, 193 U. S. 197, 331, 24 Sup. Ct. 436, 48 L. Ed. 679; Harriman v. Northern Securities Co., 197 U. S. 244, 291, 25 Sup. Ct. 493, 49 L. Ed. 739), and while it has been since cited in some cases, doubtless in deference to its citation in that case, it flies in the face of the basic principle of civil government and the indispensable and indisputable rule of law and of action that all persons are presumed to obey the laws and to discharge their legal and moral duties until the contrary is proved (Cole v. German Savings & Loan Society, 124 Fed. 113, 119, 59 C. C. A. 593, 63 L. R. A. 416; American Bridge Co. v. Seeds, 144 Fed. 605, 609, 75 C. C. A. 407, 11 L. R. A. [N. S.] 1041), and it is contrary to the universal experience of mankind, for persons who acquire the power to violate laws, whether against murder, or arson, or larceny, or undue restraints of trade, or unreasonable monopolies, or other forbidden acts, generally obey those laws and fail to exercise their power to violate them. This alleged presumption never seemed well founded or reasonable to me, and now that the rule of reason must be applied to the interpretation of the Anti-Trust Law and to its application to the facts of each particular case, as well as to other laws and to the facts of other cases (Standard Oil Co. v. United States, 221 U. S. 1, 64, 67, 68, 31 Sup. Ct. 502, 55 L. Ed. 619, 34 L. R. A. [N. S.] 834, Ann. Cas. 1912D, 734; United States v. American Tobacco Co., 221 U. S. 106, 179, 31 Sup. Ct. 632, 55 L. Ed. 663), I think this alleged presumption should be deemed functus of-ficio.
2. The controlling issue in this case is not what combination or monopoly was made in 1902, 1903, or 1904, nor whether or not that combination was violative of the Anti-Trust Law. It is: Were the defendants in 1912 doing or threatening to do acts which so unreasonably restrained or monopolized interstate or foreign trade that it is the duty of this court of equity to enjoin and prevent their future performance? Sections 1 and 2 of the Anti-Trust Law forbid combinations and monopolies in undue restraint of interstate or foreign trade, and prescribe punishment by fine or imprisonment, or both, for any violation thereof; and section 725 of the Revised Statutes (U. S. Comp. St. 1901, p. 583) bars any prosecution under these acts for such violations three.years after they are committed. 26 Stat. 209, c. 647, §§ 1, 2, and 4; Rev. St. § 1044 (U. S. Comp. St. 1901, p. 725); 3 Comp. St. 3200 and 3201; 1 Comp. St. 725, § 1044. If, therefore, a combination or monopoly, in unreasonable restraint of trade, was made in *10061902, 1903, or 1904, the proceedings to punish for the making thereof were barred many years before this suit was commenced.
Section 4 of the act gives jurisdiction to this court “to prevent and restrain violations of this act,” but it grants this court - no power to punish past violations thereof. This suit is not a proceeding to punish the defendants for deeds done in the past. It is a suit in equity un-_der section 4 to prevent and restrain future violations of the AntiTrust Law. It looks to the future, not to the past, and this court is not only without jurisdiction to punish defendants for past violations of this law, but persons who at some past time combined to unreasonably restrain or monopolize interstate or international trade were not thereby deprived of their right thereafter and now to conduct such trade in obedience to the law. New York, New Haven & Hartford R. R. Co. v. Interstate Commerce Comm., 200 U. S. 361, 404, 26 Sup. Ct. 272, 50 L. Ed. 515; United States v. Standard Oil Co. (C. C.) 173 Fed. 177, 190, 191. This suit, therefore, is nothing more than an appeal to the consciences of the members of this court of equity to prevent and enjoin future violations of this lav/ by the defendants, and under familiar principles of equity jurisprudence no such restraint, injunction, or other relief may be lawfully granted here, unless the particular facts proved in- this individual case clearly show that the defendants were violating or threatening to violate this Anti-Trust Act when this suit was commenced.
3. The particular facts proved in this individual case not only fail to show that the defendants were unduly or unreasonably restraining or attempting to monopolize interstate or foreign trade, or threatening so to do at the time this suit was commenced and for seven years before that time, but they establish the converse.
That the Anti-Trust Law is but the embodiment and application to interstate and foreign trade of the ancient English rule of public policy against undue and unreasonable restraints of trade and unreasonable monopolies, that it does not forbid all restraints upon such trade or all attempts to monopolize it, nor all restrictions of competition therein, but those only which are unreasonably injurious to the public, that the reason for and the purpose of the Anti-Trust Act are the same as the reason for and the purpose of that English rule of public policy, that the test and standard by which to determine whether or not the defendants in any case are unreasonably restraining or monopolizing interstate or foreign trade is the same which had been applied under the English rule of public policy for years before this AntiTrust Act was enacted, and that, as Chief Justice White said, “the statute under this view evidenced the intent not to restrain the right to make and enforce contracts, whether resulting from combination or otherwise, which did not unduly restrain interstate or foreign commerce, but to protect that commerce from being restrained by methods, whether old or new, which would constitute an interference that is an undue restraint,” are now rules of interpretation and application of this law conclusively established by the repeated decisions of the highest judicial tribunal in the land. Standard Oil Co. v. United States, 221 U. S. 1, 60, 31 Sup. Ct. 502, 55 L. Ed. 619, 34 L. R. A. *1007(N. S.) 834, Ann. Cas. 1912D, 734; United States v. American Tobacco Co., 221 U. S. 106, 179, 31 Sup. Ct. 632, 55 L. Ed. 663. Trade is the making and enforcing of contracts. And it necessarily follows, from the rule laid down in the excerpt just quoted from the opinion of the Chief Justice, that the Anti-Trust Act evidenced the intent not to restrain, and that it does not restrain, the trade or business of the defendants, “whether resulting from combination or otherwise,” unless that trade or business is conducted by methods which constitute an interference which is an undue restraint of interstate or foreign commerce.
It is equally well established that the reason for the prohibition by the English rule of public policy and by the statute under consideration of unreasonable restraints of and attempts to monopolize trade was and is that, by unduly restricting competition, they are injurious to the public in that (1) they raise the prices to the consumers of the articles they affect, (2) limit their production, (3) deteriorate their quality, and (4) decrease the wages of the labor and the prices of the materials required to produce them. Standard Oil Co. v. United States, 221 U. S. 1, 52, 31 Sup. Ct. 502, 55 L. Ed. 619, 34 L. R. A. (N. S.) 834, Ann. Cas. 1912D, 734. Undue injury in the ways just stated to the public (that is to say, to the consumers and makers of the articles produced or sold) is the basis and reason for the prohibition and the test of undue or unreasonable restraint or attempt to monopolize. And if in any individual case the weight of the evidence fails to prove that the defendants’ conduct of their business is so restricting or threatening to restrict competition in the articles they make or sell as to unduly injure the public by (1) raising the prices of the articles to the consumers, or (2) limiting their production, or (3) deteriorating their quality, or (4) decreasing the prices paid for the labor or materials required to produce them, or (5) by unfair and oppressive treatment of competitors, neither 'undue nor unreasonable restraint of competition, nor of trade, nor undue attempt to monopolize is established. The reason for the rule and for the prohibitibn in the law does not exist, and the law is inapplicable. “Cessante ratione, cessat ipsa lex.” Green v. Liter, 8 Cranch, 229, 249, 3 L. Ed. 545. Such a case the evidence in this case seems to me to present.
Counsel for the government recognize the fact that it was essential to the grant of the relief they sought that they should plead and prove that, at the commencement of this suit, the defendants were committing, and threatening to commit, the acts constituting undue restriction of competition, undue restraint of trade, and undue attempt to monopolize trade which have been recited, and they alleged that they were committing them in their complaint. The main charge in their pleading was that the defendants between 1903 and April 30, 1912, had, by means of the International Company, unduly restricted competition in the manufacture and sale of harvesting machinery, drawn to itself the business therein, excluded other manufacturers and dealers therefrom, and that they threatened to continue so to do. The evidence, however, seems to me to have established the following facts, which in my judgment prove the contrary:
*1008The amount of the domestic sales of the old lines claimed to have been monopolized' (that is to say, of the harvesting machinery) by the five companies whose business was acquired by the International Company in 1902 was $46,142,158.64 in that year. The amount of the domestic sales of like machinery by the International Company in 1903 was $37,763,858.55, a decrease of 18.16 per cent.; in 1904 it was $32,337,917.32, a decrease in the two years of 29.92 per cent.; in 1905 it was $30,999,632.59, a decrease in the three years of 32.82 per cent.; and in 1912 it was only $39,062,455.36, which was 15.34 per cent, less than the amount of the domestic sales of the combining companies in 1902.
The average yearly acreage and production of small grain in the United States during the ten years prior to 1913 was greater than during the nine years prior to 1903. But the’yearly average domestic sales of the International Company of all agricultural machinery, including both the old lines charged to have been monopolized and the new lines, su.ch as harrows and cultivators, during the ten years prior to 1913,- was $46,810,067, which was moré than a million dollars less than the domestic sales of the vendor companies in 1902.
In 1903 the International Company sold 98.15 per cent, of the binders sold in the United States; in 1912 only 85.04 per cent, thereof. In 1903 the International Company sold 92.05 per cent, of all the mowers sold in the United States; in 1912 only 72.98 per cent, thereof. In 1903 the International Company sold 84.91 per cent, of the rakes sold in the United States; in 1911 it sold 67.79 per cent, thereof.
The average number of binders sold in the United States yearly by the five combining companies during the five years prior to 1902 was 152,364; the average number sold yearly by the International Company during the first ten years of its existence was 91,465.
In 1903 the International Company had five competitors, who in that year sold in the United States 1,960 binders, while in 1912 these competitors sold 15,631 binders and three new competitors sold 3,979. In 1903 eight competitors of the International Company sold in the United States 17,985 mowers, and in 1912 these and six other competitors sold 60,816. In 1903 ten competitors of the International Company sold in the United States 27,753 rakes, and in 1911 these and five other competitors sold 42,723, while the International Company sold 157,160 in 1903 and only 89,912 in 1912. In 1901 and 1902, in the section of Nebraska south of the Platte river, the combining companies sold substantially all the binders, but in 1912 the evidence tends to show that their competitors sold. about one-half the binders sold in that country.
During all of the ten years prior to 1913, the International Company has had active and successful competitors in the manufacture and sale of harvesting machines, and during those years new competitors have established themselves in the business and become successful. Among its competitors in the manufacture and sale of harvesting machinery are the Acme Company, which entered the field in 1907 or 1908, which makes harvesting machinery only, which conducts a growing and successful business, and which sold in the United *1009States 11,400 harvesting machines in 1908 for $779,672 and 31,000 harvesting machines in 1912 for $2,100,000; Deering & Co. with an issued capital stock of over $50,000,000, which sold 490 mowers in 1906 and 7,314 in 1911; the Johnston Harvester Company with an issued capital stock of $1,800,000 whose sales of binders increased from 1,002 in 1903 to 3,027 in 1911, whose sales of mowers increased from 2,527 in 1903 to 7,026 in 1911, whose sales of corn binders increased from 528 in 1903 to 3,150 in 1911, and whose sales of rakes increased from 1,855 in 1903 to 5,200 in 1911; the Independent Harvester Company, which entered the field with the manufacture of 954 mowers and 135 binders in 1910 and increased its output to about 2,700 mowers and about 1,900 binders in 1912; the Wood Mowing & Reaping Company and several others, while the J. I. Case Threshing Machine Company, with an issued capital stock of $20,000,000, was constructing, when this suit was commenced, a large plant to manufacture a binder to be sold in competition with those of the International Company. The foregoing facts portray the course of the business in the old lines. In the new lines scores of companies and tens of millions of dollars of capital were and are engaged in active and successful competition with the International Harvester Company. The facts which have been recited, and other facts and circumstances to the same effect, seem*to me to establish the conclusion that, during the ten years of the operation df the International Harvester Company, neither it nor the defendants were, nor are they, drawing to it its competitors' share of the interstate trade in harvesting machinery, or excluding them therefrom, and that, on the other hand, the International Company's proportion of this trade has been decreasing and that of its competitors increasing.
Counsel for the government charged that the defendants bought factories and failed to operate them in order to restrain and monopolize the trade, but the proof was that they operated every factory they purchased. And the purchase of factories and the organization and operation of subsidiary companies to produce or prepare the raw materials needed for the manufacture of their machines, or to manufacture new lines of implements, was a just and lawful method of conducting their business and tended not to restrain but to promote trade and competition.
If competition is desirable, the entry of a new competitor into any line of manufacture or trade is ordinarily lawful and must be generally beneficial.
The government charged that the defendants systematically bought up patents on and inventions of harvesting machinery in order to make or perpetuate a monopoly in the trade in it. But the proof was that the defendants have no patents upon any parts of any of their harvesting machines, and that any manufacturer is freb to make and sell any or all parts of them in competition with them.
Counsel for the government alleged that the defendants reduced the prices of its machines in certain localities in order to drive competitors out of the trade, and increased their prices in other localities to make up the loss, and that it committed many oppressive and un*1010just acts to restrict .competition and monopolize trade. Volumes of evidence were taken regarding these averments. The conduct of the business of the defendants for years in all parts of the land were searched and proved. Among the innumerable acts of the defendants and their agents in conducting their vast business for a decade, the government found some that were unfair to competitors, but they were either unauthorized acts of subordinate agents or sporadic and exceptional instances. The weight of the evidence of the officers and agents of their competitors who came in large numbers to- testify, and of all the'witnesses upon the subject, is so overwhelming that the general conduct and the almost universal practice of the defendants and their agents was and is free from all methods and acts either unlawful, unfair, or oppressive towards their competitors, that it has left no doubt that the consistent and persistent purpose, policy, rule of action, and practice of the defendants has been and is to avoid and prevent all acts and methods unfair, unjust, or oppressive towards their competitors, to' leave competition with them free, to give to them full and fair opportunities to secure shares of the trade and business in which they are all engaged, and to carry on their own trade honestly, justly, and fairly.
During the ten years from 1902 to 1912 there was a general and substantial rise in the prices of machinery and commodities of nearly all kinds in the United States. Harvesting machines were improved and made more durable and efficient. But their prices to the consumers remained nearly stationary, and increased far less than the prices of other agricultural machinery the trade in which was not claimed to have been restrained or monopolized. The chief harvesting machine was the binder. Its price advanced about 5 per cent, during some of the intermediate years, but was substantially the same in 1912 for a better machine that it was for a poorer machine in 1902, while the prices of cultivators, wagons, and plow goods, which were certainly not monopolized, advanced from 10 to 30 per cent.
The government charged that the defendants monopolized the trade in binder twine and increased its price to the consumers, but the proof was that in 1912 the inmates of two state’s prisons and fourteen other competitors were selling binder twine; that one of them, the Plymouth Cordage Company, sold 100,000,000 pounds of it in that year, while the International Company sold only 112,000,000 pounds in the United States and 22,000,000 pounds in Canada; and that the price of binder twine decreased from 11 cents a pound in 1902 to 714 cents a pound in 1912. Meanwhile the cost of the raw material required to malee harvesting machines advanced and the wages of the labor required to construct them increased from 20 to 30 per cent.
So it is that the evidence has convinced me that at least for seven years before this suit was commenced, and at that time, the defendants were neither unduly-restricting competition in the manufacture or sale of the -machinery and articles in which they were dealing or drawing to themselves an undue share of the business therein, or excluding other manufacturers and dealers therefrom, or practicing acts unjust or unfair to, or oppressive of, their competitors, or threatening *1011so to do; that they were not injuring the public by raising the prices to the consumers of the articles in which they dealt, or limiting the production thereof, or deteriorating their quality, or decreasing the wages of the laborers employed to make them, or the prices paid for the materials required to construct them, or threatening so to do; but that they were doing the opposite of these things. And the acts of the defendants and the proved effect of their acts during at least seven years before this suit was commenced, to my mind, demonstrate the fact that they were neither unduly nor unreasonably restraining or attempting to monopolize interstate or foreign trade in .the articles they made and sold, and that they and their case fall far without the prohibition of the Anti-Trust Law and the reason for it.
4. The only reason for the prevention or restraint of acts of defendants in a suit under the fourth section of the statute is, as we have seen, that they are or threaten to be unduly injurious tp the public. If they are not thus injurious, or if they are beneficial, and such restraint or prevention of their acts would be injurious to the public, they should not be restrained or prevented. The defendants claim that the main purpose of the combination of 1902 and 1903 was to develop the foreign trade in American harvesting machines; that that development could not be successfully made without a much larger capital than any of the combining companies possessed; and that the cessation of competition among the combining companies was merely incidental to the acquisition of the capital requisite to accomplish that purpose. The facts in this case are so clear that the. purpose and intent of the defendants are not material. The prevention or restriction of their acts by the decree of a court of equity is always a matter within the sound judicial discretion of the chancellor or chancellors composing the court, and, while in exercising this discretion the rules of law and the facts already stated seem to me to be decisive, the following are not altogether unworthy of consideration. The proof is that during the ten years preceding 1913 the International Company at great expense taught the people of foreign countries the use of American harvesting machinery, and developed the foreign trade therein in such a way that, while in 1902 the sales in foreign trade of machines, repairs, and twine by the companies whose business was acquired by the International Company amounted to about $10,400,000, the sales of the International Company in the foreign trade gradually increased until in 1912 they amounted to $50,896,000, and so that, while in 1903 the domestic sales of that company were 76.5 per cent., and its sales in the foreign trade were 23.5 per cent., of its total sales, in 1912 its domestic sales were 55.7 per cent., and its sales in the foreign trade 44.3 per cent., of its total sales. The employment of the necessary American laborers and salesmen at the increasing wages' the defendants have paid and are paying to make and to sell in other lands these machines and the purchase at the increasing prices paid of the materials to construct this vast volume of machinery unavoidably tends to increase the wages of the laborers and the prices of the materials, and hence to benefit the public, and any receivership or subdivision of the property and the business of *1012these defendants cannot fail to tend to cripple and diminish this business, to restrain the advance, or to decrease the wages of the laborers and the prices of the materials required to carry it on, and thereby to inflict injury upon the public.
Again, the combination denounced and the International Company, in which it was embodied, have been in existence, and that company and the other defendants had been conducting their business, for almost ten years before this suit was commenced. If the making of that combination was originally a violation of the AntiTrust Act, the prosecution of the defendants at law under sections 1 and 2 of the Anti-Trust Act for that violation was barred many years before this suit was commenced. It is a general rule of equity jurisprudence that the courts of chancery will apply the doctrine of laches in analogy to the limitation of like actions at law. Conceding that this rule does not control this suit because mere delay does not bar a sovereignty from sustaining a suit in equity to maintain and enforce its equitable rights, nevertheless, when a sovereignty submits itself to a court of equity and prays its aid, its claims and rights are, and ought to be, judicable by the general principles and rules of equity applicable to'the claims and rights of private parties under like circumstances. State of Iowa v. Carr, 191 Fed. 257, 266, 112 C. C. A. 477, and cases there cited. It is a maxim of equity jurisprudence that, as Lord Camden said in Smith v. Clay, 3 Brown’s Chancery, 639: “Nothing can call forth this court into activity but conscience, good faith, and reasonable diligence.” The business of the International Company gradually increased during nearly ten years after the formation of the combination assailed until that business reached the vast volume indicated at the time this suit was commenced. Its business was conducted openly without legal .challenge or attack, so far as this record shows, during all these years, and it is not improbable that many parties hold stock of the International Company which they purchased during these ten years in reliance upon these facts, the value of which a decree against the defendants will greatly depreciate. So it is that in any event this suit does not appeal to the conscience of a chancellor with the force it might have had in 1903 or 1904 before the actual conduct of the business of the defendants had demonstrated its innocuous effect and no parties had been induced to act in reliance upon its freedom from attack.
5. The evidence in this suit seems to me to present a new case under the Anti-Trust Law. No case has been found in the books, and none has come under my observation, in which the absence of all the evils against which that law was directed at the time the suit was brought, and for seven years before, was so conclusively proved as in this suit, the absence of unfair or oppressive treatment of competitors, of unjust or oppressive methods of competition, the absence of the drawing of an undue share of the business away from competitors and to the defendants, the absence of the raising of prices of the articles affected to their consumers, the absence of the limiting of the product, the absence of the deterioration of the quali*1013ty, the absence of the decrease of the wages of the laborers and of the prices of the materials, the absence, in short, of all the elements of undue injury to the public and undue restraint of trade, together with the presence of free competition which increased the share of the competitors in the interstate trade and decreased the share of the defendants. Neither the Standard Oil Co. Case, 221 U. S. 1, 31 Sup. Ct. 502, 55 L. Ed. 619, 34 L. R. A. (N. S.) 834, Ann. Cas. 1912D, 734, nor the American Tobacco Co. Case, 221 U. S. 106, 108, 31 Sup. Ct. 632, 55 L. Ed. 663, nor any other authority cited, seems to me to rule this case, because in none of them was there such affirmative and, to my mind, conclusive evidence that for years before the suits were commenced the defendants had practiced no acts and pursued no methods which constituted an undue restraint of trade or an unreasonable attempt to monopolize it.
And because in this suit this court is without power to punish past violations of the Anti-Trust Raw, and the limit of its jurisdiction is to prevent and enjoin future acts violative thereof, because the making of the combination of 1902 and 1903, whether violative ■of the Anti-Trust Law or not, did not deprive the defendants of their right thereafter and now to conduct their business in obedience to that law, because the question in this case is not whether or not the combination of 1902 and 1903 was violative of that law, but it is whether or not in April, 1912, when this suit was commenced, the defendants were unduly or unreasonably restraining or attempting to monopolize interstate or foreign trade, because it was not the effect of the Anti-Trust Raw, nor was it the intent of the Congress which passed it, to prohibit all restriction of competition or all restraints of interstate or foreign trade, or all attempts to monopolize parts of it, but only those restraints and attempts to monopolize which are unduly injurious to the public by (1) raising the prices to the consumers of the articles they affect, (2) limiting their production, (3) deteriorating their quality, (4) decreasing the wages of the laborers and the prices of the materials required to produce them, or (5) practicing unfair and oppressive treatment of competitors, because the evidence has convinced me that for at least seven, years before this suit was commenced, and at that time, the defendants -were not injuring the public by unduly or unreasonably restricting competition in the manufacture or sale of the machinery or articles which they were making and selling, or by drawing to themselves an undue share of the business therein, or by excluding other manufacturers or dealers therefrom, or by practicing acts unjust or unfair to, or oppressive of, their competitors, that they were not injuring the public by raising the prices to the consumers of the articles they made or sold, or limiting their production, or deteriorating their quality, or decreasing the wages of the laborers employed to make them, or the prices paid for the materials required to construct them, that they were not threatening to do these things, but they were doing the opposite of these things to the substantial benefit of their competitors, of the consumers of their products, of the laborers who make them, the men who furnish the material for *1014them, and the public in general, because the acts of the defendants •during these seven years do not constitute that undue or unreasonable restraint of or attempt to monopolize interstate or foreign trade forbidden by the Anti-Trust Act, and because, in my opinion, the prevention or restraint of these acts or,this business of the defendants, or the splitting of their business" and property-into three •or more independent parts, or the seizure of it by a receiver, by virtue of a decree of a court of equity, would not tend to prevent undue restraint of, or undue attempts to monopolize, interstate or foreign trade, but, on the other hand, would tend to produce or foster the very evils at which the Anti-Trust Act was leveled, to wit, the restriction or lessening of competition, the increase of the prices of the machinery and articles affected, the deterioration of their quality, the limitation or reduction of the product and the diminution of the wages of the laborers making them and of the prices of the materials required to produce them to the substantial injury of the public, I am unable to concur in the opinion or the decree against the defendants in this case. In my opinion, a decree should be rendered that the complaint in this suit be dismissed without prejudice to the right of the United States to bring another suit of like character .against any of the defendants whenever any of them is found to be •engaged in the commission of any acts in violation of the anti-trust .•statute.